56 N.Y.2d 637 (1982)
The People of the State of New York, Respondent,
v.
Lincoln West, Appellant.
Court of Appeals of the State of New York.
Decided April 7, 1982.
David Samel and William E. Hellerstein for appellant.
Elizabeth Holtzman, District Attorney (Stephen D. Anderson of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed for the reasons stated in the dissenting memorandum by former Justice JAMES D. HOPKINS at the Appellate Division and the indictment dismissed (see People v Burwell, 53 N.Y.2d 849).